tax_exempt_and_government_entities_division release number release date uil date date organization department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear i we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals ‘conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication catalog number 34801v letter you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate ‘service center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you if you may call toll-free and ask for taxpayer_advocate assistance prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and catalog number 34801v letter thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope catalog number v _letter department of the treasury internal_revenue_service tax_exempt_and_government_entities_division uil date november redaction legend o organization d date d2 date ein person to contact identification_number contact telephone number in reply refer to te_ge review staff o dear our adverse determination was made for the following reasons o fails to meet the requirements for exemption under sec_501 this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code _ based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective d you have executed the form 6018-a agreeing to this revocation you are required to file federal_income_tax returns on form_1120 you may elect to file form 1120-h and be treated as a homeowners_association as described in internal_revenue_code sec_528 these returns should be filed with the appropriate service_center for all years beginning after d2 form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is jess this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to irs - taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication marsha a ramirez director eo examinations form r86 a name of taxpayet explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit ‘ o redaction legend o organization fi issue name tax exempt status return form_990 issue tax exempt status under sec_501 of the internal_revenue_code facts o received exemption under internal_revenue_code irc sec_501 sources of income for the organization include membership dues and assessments dividends and interest from securities and other miscellaneous income_property owned by the organization is not accessible to the general_public due to a security gate being installed law revrul_74_99 1974_1_cb_131 jan a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_72_102 modified the internal_revenue_service has been requested to clarify the circumstances in which an organization similar to the homeowners’ association described in revrul_72_102 1972_1_cb_149 may qualify for exemption under sec_501 of the internal_revenue_code of the characteristics of the organization of homeowners described in revrul_72_102 are generally typical of many such organizations formed in recent years that seek exemption under sec_501 of the code and may be summarized as follows the organization is formed by a commercial real_estate developer as an integral part of a plan for the development ofa subdivision membership in the association is required of all purchasers of lots in the development membership is open only to the developer at least for such time as he owns property in the development and those who purchase lots the organization is supported by periodic assessments against the members and an unpaid assessment constitutes a lien on the property of the homeowner-member the stated purposes of the organization are generally speaking to administer and enforce covenants for preserving the architecture and appearance of the given real_estate development and to own and maintain common green areas streets and ' form 886-acrev page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended oo sidewalks the foregoing format is spelled out in written documents which form a part of and are inextricably tied to enforceable contracts for the sale and purchase of private property in the light of this combination of factors the prima facie presumption is that these organizations are essentially and primarily formed and operated for the individual business or personal benefit of their members and as such do not qualify for exemption under sec_501 of the code however an organization of this kind may in certain circumstances overcome the presumption and qualify for recognition of exemption under sec_501 thus notwithstanding the combination of characteristics which the organization in revrul_72_102 has in common with many other homeowners’ associations it was considered to have established its qualification for recognition of exemption as an organization described in sec_501 of the code in reaching this conclusion revrul_72_102 reads in part as follows for the purposes of sec_501 of the code a neighborhood precinct subdivision or housing development may constitute a community for example exempt civic leagues in urban areas have traditionally represented neighborhoods or other subparts of much larger political units by administering and enforcing covenants and owning and maintaining certain non- residential non-commercial properties of the type normally owned and maintained by municipal governments this organization is serving the common good and the general welfare of the people of the entire development ’ increasing experience with homeowners’ associations of this general kind has demonstrated however that the revenue_ruling does not delineate the bases for the favorable holding in the case clearly enough to prevent misconceptions as to its scope specific questions have been raised as to the scope of the term ‘community’ as used in the ruling whether an organization whose program includes activities devoted to exterior maintenance of private residences comes within the ambit of the ruling and the interpretation of the phrase ‘non- residential non-commercial properties of the type normally owned and maintained by municipal governments - one misconception generated by revrul_72_102 is that the ruling appears unqualifiedly to equate a housing development with the term ‘community’ within the meaning of sec_501 of the code thereby giving rise to the implication that any housing development may qualify as a community for exemption purposes regardless of any other attendant facts and circumstances in the case revrul_72_102 is hereby modified to reject its apparent acceptance of such a narrow definition of ‘community’ for purposes of sec_501 a community within the meaning of sec_501 c of the code and the regulations is not simply an aggregation of homeowners bound together in a structured unit formed as an integral part of a plan for the development of a real_estate subdivision and the sale and purchase of homes therein although an exact delineation of the boundaries of a community’ contemplated by form 886-acev page -2- department of the treasury - internal_revenue_service form_88 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended o ie sec_501 is not possible the term as used in that section has traditionally been construed as having reference to a geographical unit bearing a reasonably recognizable relationship te an area ofdinarily dentified as a governmental subdivision or a unit cr district thereof - a second feature of revrul_72_102 that has been subject_to misinterpretation is whether consistent with the position taken in the revenue_ruling an organization whose program includes but is not limited to activities directed to exterior maintenance of private residences may qualify for recognition of exemption under sec_501 of the code in the given facts in the revenue_ruling there was no mention of any exterior maintenance activity one of the stated purposes of the organization in revrul_72_102 however is to enforce covenants for preserving the architecture and appearance of a housing development it has been contended that exterior maintenance activities may properly be justified and subsumed under that purpose given the combination of factors discussed above surrounding the formation and operation of this type of homeowners organization the exterior maintenance activities reinforce the prima facie presumption that the organization is operated essentially for private benefit see revrul_69_280 c b in which exemption of an organization formed to provide maintenance of exterior walls and roofs of members' home is denied under sec_501 of the code see also revrul_74_17 page relating denial of exemption under sec_501 of an organization formed by unit owners in a condominium housing project to provide for the management maintenance and care of all the areas and elements in the project that are owned in common by the unit owners another aspect of revrul_72_1 that has given rise to some misconception of the ruling s scope involves interpretation of the phrase ‘non-residential non-commercial properties of the type normally owned and maintained by municipal government’ in determining what kinds of common areas or facilities an exempt homeowners’ association may own and maintain the revenue_ruling in reciting the areas and facilities owned and maintained by the organization speaks only of ‘common green areas streets and sidewalks ’ the revenue_ruling was by the quoted phrases designed to indicate that the only areas and facilities encompassed were those traditionally recognized and accepted as being of direct governmental concern in the exercise of the powers and duties entrusted to governments to regulate community health safety and welfare thus the revenue_ruling was intended only to approve ownership and maintenance by a homeowners’ association of such areas as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public as distinguished from controlled use or access restricted to the members of the homeowners'_association as appropriate and consistent with exemption for the association revrul_72_102 is modified accordingly revrul_74_99 wl irs rru 1974_1_cb_131 so _ _ revrul_72_102 page -3- form 886-acev department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - intemal revenue service o revrul_72_102 wl irs rru c cfr c -1 civic organizations nd local associations of employees also sec_170 a nonprofit organization formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents is exempt under sec_501 however contributions to the organization are not deductible under sec_170 of the code revrul_69_280 distinguished advice has been requested whether the nonprofit organization described below qualifies for exemption from federal_income_tax under sec_501 c of the internal_revenue_code of - the organization is a membership_organization that was formed by a developer and is operated to administer and enforce covenants for preserving the architecture and appearance of a housing development and to own and maintain common green areas streets and sidewalks for_the_use_of all development residents prospective home buyers are advised that membership in the organization is required of all owners of real_property within the housing development the organization is supported by annual assessments and member contributions its activities are for the common benefit of the whole development rather than for individual residents or the developer sec_501 of the code provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements for the purposes of sec_501 of the code a neighborhood precinct subdivision or housing development may constitute a community for example exempt civic leagues in urban areas have traditionally represented neighborhoods or other subparts of much larger political units by administering and enforcing covenants and owning and maintaining certain non- residential non-commercial properties of the type normally owned and maintained by municipal governments this organization is serving the common good and the general welfare of the people of the entire development even though the organization was established by the developer and its existence may have aided him in selling housing units any benefits to the developer are merely form 886-a rev page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service o sncidental also even though the activities of the organization serve to preserve and protect property values in the community these benefits that accrue to the property owner-members are likewise incidental tu the goal to which the organization's activities are directed the common good ofthe community therefore it is held that the organization is exempt from federal_income_tax under sec_501 of the code contributions to it are not deductible by donors under the provisions of sec_170 of the code revrul_69_280 c b which holds that a nonprofit organization formed to provide maintenance of exterior walls and roofs of members’ homes in a development is not exempt under sec_501 of the code is distinguished because that organization was operated primarily and directly for the benefit of individual members rather than for the community as a whole even though an organization considers itself within the scope of this revenue_ruling it must file an application on form_1024 exemption application in order to be recognized by the service as exempt under sec_501 of the code the application should be filed with the district_director of internal revenue for the district in which is located the principal_place_of_business or principal office of the organization see sec_1_501_a_-1 of the regulations revrul_72_102 wl irs rru 1972_1_cb_149 revrul_80_63 revrul_80_63 lr b wl rs rru 1980_1_cb_116 cfr c -1 civic organizations and local associations of employees also c -1 homeowners' associations answers are provided to specific questions as to whether the conduct of certain activities will affect the exempt status under sec_501 of the code of otherwise qualifying homeowners’ associations revrul_74_99 clarified the internal_revenue_service has received several inquires asking whether the conduct of certain activities will affect the exempt status under sec_501 of the internal_revenue_code of otherwise qualified homeowners’ associations sec_501 of the code provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare ‘ sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an form 886-aev page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - taternal revenue service o organization embraced within this section is one which is operated for the purpose of bringing about civic betterments and social improvements revrul_72_102 1972_1_cb_149 holds that certain nonprofit_organizations of a type usually called homeowners’ associations which are formed to administer and enforce covenants for preserving the architecture and appearance of a housing development and to maintain streets sidewalks and other non-residential non-commercial properties in the development of the type normally owned and maintained by a municipal government may qualify for exemption under sec_501 of the code revrul_74_99 1974_1_cb_131 modified revrul_72_102 to make clear that a homeowners’ association of the kind described in revrul_72_102 must in addition to otherwise qualifying for exemption under sec_501 of the code satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners'_association specific questions that have been raised and their answers are as follows question does revrul_74_99 contemplate that the term ‘community’ for purposes of sec_501 of the code embraces a minimum area or a certain number of howeowners answer no revrul_74_99 states that it was not possible to formulate a precise definition of the term ‘community’ the ruling merely indicates what the term is generally understood to mean whether a particular homeowners'_association meets the requirements of conferring benefit on a community must be determined according to the facts and circumstances of the individual case thus although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association's activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community question may a homeowners’ association which represents an area that is not a community qualify for exemption under sec_501 of the code if it restricts the use of its recreational facilities such as swimming pools tennis courts and picnic areas to members of the association answer no revrul_74_99 points out that the use and enjoyment of the common areas owned and department of the treasury - internal_revenue_service form 886-acrev page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ‘ o maintained by a homeowners’ association must be extended to members of the general_public as distinguished from controlled use or access restricted to the members of the association for purpobes of revrul_74_99 recreational facilities are included in the definition of ‘common areas’ question can a homeowners’ association establish a separate organization to own and maintain recreational facilities and restrict their use to members of the association answer yes an affiliated recreational organization that is operated totally separate from the ‘homeowners’ association may be exempt see revrul_69_281 1969_1_cb_155 which holds that a social_club providing exclusive and automatic membership to homeowners in a housing development with no part of its earnings inuring to the benefit of any member may qualify for exemption under sec_501 of the code question can an exempt homeowners'_association own and maintain parking facilities only for its members if it represents an area that is not a community answer no by providing these facilities only for_the_use_of its members the association is operating for the private benefit of its members and not for the promotion of social welfare within the’ meaning of sec_501 of the code revrul_74_99 is clarified revrul_80_63 lr b wl irs rru 1980_1_cb_116 under present law generally a homeowner association may qualify as an organization exempt from federal_income_tax under sec_501 of the code only if it meets three requirements rev_rul c b first the homeowner’s association must serve a- community which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or unit second it must not conduct activities directed to the exterior maintenance of any private residence third common areas or facilities that the homeowners_association owns and maintains must be for the use and ‘enjoyment of the general_public if an organization fails any one of the requirements most fail because they provide benefits to members then the organization may qualify under the provisions of sec_528 this section provides special tax relief to qualified homeowner_associations by excluding certain portions of their income from taxation sec_528 _certain homeowners associations explanantion of the regulations form 886-acrev a department of the treasury - internal_revenue_service page -7- forn a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service oo for taxable years beginning after date homeowners associations described in sec_528 of the code may elect to be subject_to the tax imposed by sec_528 and to be otherwise exempt from federal income taxes to he evnsidered a homeowners_association an organization must either be a condominium_management_association or a residential_real_estate_management_association and must meet a number of specific additional requirements for an organization to qualify as a homeowners_association it must be organized and operated to provide for the acquisition construction management maintenance and care of association_property in addition a homeowners_association must meet both a source_of_income test which generally requires that at least percent of its gross_income consists of membership dues fees or assessments from members of the association and an expenditure test which generally requires that at least percent of its expenditures be in furtherance of its exempt purposes if an association meets the required tests and makes the election under sec_528 it will not be taxable on that portion of its income which consists of dues fees and assessments from its members to the extent that a homeowners_association does have taxable_income it will be taxed with certain modifications described in sec_528 and these regulations as a corporation taxable under sec_11 additional considerations these regulations are needed in order to provide guidance to the public as well as government employees responsible for the implementation of sec_528 of the internal_revenue_code of considering both the direct and indirect effects of these regulations it is believed that they satisfactorily implement sec_2101 of the tax reform act of these regulations do not institute new recordkeeping or recording burdens evaluation of the effectiveness of the regulations after issuance will be based upon comments received from offices within the internal_revenue_service and the treasury_department other governmental agencies state and local governments and the public homeowners associations a in general sec_528 only applies to taxable years of homeowners associations beginning after date to qualify as a homeowners_association an - organization must either be a condominium_management_association or a residential_real_estate_management_association for the purposes of sec_528 and the regulations under that section the term homeowners_association shall refer only to an organization- described in sec_528 cooperative housing corporations and organizations based on a similar form of ownership are not eligible to be taxed as homeowners associations as a general_rule membership in either a condominium_management_association or a residential_real_estate_management_association is confined to the developers and the _ form 886-acrev department of the treasury - internal_revenue_service page -8- i y bas o department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended _ owners of the units residences or lets furthermore membership in either type of association is normally required as a condition of such ownership however if the li membership of an orgenization consists of other homeowners associations the owners of fhe units residences or lost who are members of such other homeowners associations will be treated as the members of the organization for the purposes of the regulations under sec_528 sec_1_528-3 association_property a property owned by the organization association_property includes real and personal_property owned by the organization or owned as tenants in common by the members of the organization such property must be available for the common benefit of all members of the organization and must be of a nature that tends to enhance the beneficial_enjoyment of the private residences by their owners if two or more facilities or items of property of a similar nature are owned by a homeowners_association and if the use of any particular facility or item is restricted to fewer than all association members such facilities or items nevertheless will be considered association_property if all association members are treated equitably and have similar rights with respect to comparable items or facilities among the types of property that ordinarily will be considered’ association_property are swimming pools and tennis courts on the other hand facilities or areas set_aside for_the_use_of nonmembers or in fact used primarily - by nonmembers are not association_property for the purposes of this section for example property owned by an organization for the purpose of leasing it to groups consisting primarily of nonmembers to be used as a meeting place or a retreat will not be considered association_property b property normally owned by a governmental_unit association_property also includes areas and facilities traditionally recognized and accepted as being of direct governmental concern in the exercise of the powers and duties entrusted to governments to regulate community health safety and welfare such areas and facilities would normally include roadways parklands sidewalks streetlights and firehouses property described in this paragraph will be considered association_property regardless of whether it is owned by the organization itself by its members as tenants in common or by a governmental_unit and used for the benefit of the residents of such unit including the members of the organization c privately owned property association_property may also include property owned privately by members of the organization however to be so included the condition of such property must affect the overall appearance or structure of the residential units which make up the organization such property may department of the treasury - internal_revenue_service form 886-a rev -_ page -9- form_886 a name of taxpayer explanation of items _ department of the treasury - internal_revenue_service schedule no or exhibit year period ended o include the exterior walls and roofs of privately owned residences as well as the lawn and shrubbery on privately owned land’and any other privately owned ee property the appearance of which may directly affect the appearance of the entire organization however privately owned property will not be considered association_property unless- there is a covenant or similar requirement relating to exterior appearance or maintenance that applies on the same basis to all such property or to a reasonable classification of such property there is no pro_rata mandatory assessment at least once a year on all members of membership in the organization is a condition of ownership of such property the association for maintaining such property and sec_1_528-8 election to be treated as a homeowners_association a general_rule an organization wishing to be treated as a homeowners_association under sec_528 and this section for a taxable_year must elect to be so treated except as otherwise provided in this section such election shall be made by the filing of a properly completed form 1120-h or such other form as the secretary may prescribe a separate election must be made for each taxable_year b taxable years ending after date for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply if an organization is notified after the close of a taxable_year that e revocation of exempt status its exemption for such taxable_year under sec_501 is being revoked retroactively it may make a timely election under sec_528 for such taxable_year notwithstanding any other provisions of this section such an election will be corisidered timely if it is made within months after the date of revocation the preceding sentence shall apply to revocations made after date if the revocation was made on or before date the election will be considered timely if it is made before the expiration of the period for filing a claim for credit or refund for the taxable_year for which it is to apply f effect of election-- revocation an election to be treated as an organization described in sec_528 is binding on the organization for the taxable_year and may not be revoked without the consent of the commissioner exception notwithstanding paragraph f of this section an election under this section may be revoked prior to date such a revocation shall be made by filing a statement with the director of the internal_revenue_service center with whom the return of the organization for the year in which the revocation is to apply was filed the statement shall include the following information i the name of the organization form 886-arev page -10- department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items department of the treasury - internal revenuc service schedule no or exhibit year period ended o ii the fact that it is revoking an election made under sec_528 iii the takable year for which the revocation is to apply sec_1_528-10 special rules for computation of homeowner’s association taxable_income and tax in general homeowner’s association taxable_income shall be determined according to the a provisions of sec_528 and the rules set forth in this section _ jf for any taxable_year a homeowners_association has a net capital b limitation_on_capital_losses loss the rules of sec_1211 and sec_1212 shall apply c allowable deductions-- in general to be deductible in computing the unrelated_business_taxable_income of a homeowners_association expenses depreciation and similar items must not only qualify as items of deduction allowed by chapter of the code but must also be directly connected with the production of gross_income excluding exempt_function_income to be directly connected with the production of gross_income excluding exempt_function_income an item of deduction must have both proximate and primary relationship to the production of such income and have been incurred in the production of such income items of deduction attributable solely to items of gross_income excluding exempt_function_income are proximately and primarily related to such income whether an item of deduction is incurred in the production of gross_income excluding exempt_function_income is determined on the basis of all the facts and circumstances involved in each case argument o was granted tax exempt status under sec_501 the determination of that tax - exempt status was based on the organizational documents and the organization’s activities as they were presented at the time of filing the application the primary purpose of the-organization was to promote the improvement and advancement of the community since that time the law has been clarified that this type of organization must open their property to the general_public to be exempt under sec_501 responses from the organization state that the property is not open to the general_public the organization can elect to modify their tax exemption to a sec_528 organization conclusion it is therefore proposed that the tax exempt status of o be revoked if the organization elects the sec_528 option they would be required to file form 1120-h- u s income_tax return for homeowners associations otherwise they will need to file form_1120 form 886-acrev page -11- department of the treasury - internal_revenue_service
